Woodward, J.:
The defendant in this action has been convicted of a charge of assault in the third degree and sentenced to a term of six months in the penitentiary. The complaining witness appears to have assumed to interfere in the relations between the defendant and the family of one Lou Le Grand, and to have invited a quarrel in which it is alleged that the defendant threatened to do violence to the complaining witness if he did not desist from such interference. No one was injured in the alleged assault, which was clearly provoked by the complaining witness, and the sentence of the Justice’s Court, affirmed without opinion in the County Court of Broome county, seems to us to he, as pointed out by Mr. Justice McCann, in granting a certificate of reasonable doubt, not only unsupported by sufficient evidence, but excessive. The case is unattractive in details, and in view of the discussion of a kindred question in People v. Miles (173 App. Div. 179), decided at this term, it does not appear important to enter into the question farther. The sentence is excessive; it bears no j ust relation to the facts proved; the verdict was against the weight of evidence, and the judgment of the County Court and of the Justice’s Court should be reversed and a new trial granted.
All concurred; Cochrane, J., in result in an opinion; Lyon, J., not sitting.